Title: From George Washington to Major General Stirling, 21 December 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


  
    Sir,
    [Middlebrook, N.J., 21 Dec. 1778]
  
Congress having been pleased to require my attendance at Philadelphia for a few days the immediate command of the Troops at this place will devolve upon your Lordship.
The hutting the Troops in the most speedy and commodious manner, and the preservation of order and discipline, I doubt not will receive your Lordships particular attention—I must request that you will as much as possible avoid granting furloughs to officers, except in the manner and proportion heretofore specified in General Orders, and will not deviate but where the circumstances of the case are of a very peculiar and pressing nature. The frequency of applications on this head induces me to particularise the caution.
Your Lordship will give me the earliest intelligence of any thing of consequence that may happen. Given at Head Quarters this the 21st Day of Decr 1778.

  Go: Washington

